Citation Nr: 0022350	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  89-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
closed head injury.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right lower leg and medial 
malleolus, with a tender scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
July 1980.  He had additional service from July 1980 to 
January 1982; however, this period was determined to be 
dishonorable for VA purposes in a January 1983 Administrative 
Decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  

This decision has been before the Board and remanded on three 
separate occasions.  It was most recently remanded by the 
Board in February 1997 for further development, and it has 
since been returned for further appellate review.  

For reasons that will be explained in detail below, the Board 
has recharacterized the issue of service connection for 
residuals of a closed head injury, including headaches and 
seizures, to the issue of service connection for residuals of 
a closed head injury.  The Board is of the opinion that the 
issue as it has been recharacterized is more appropriate 
because the evidence of record indicates the possibility of 
residuals from the closed head injury other than the claimed 
seizures and headaches.  

The claims of entitlement to service connection for residuals 
of a closed head injury and right shoulder disability, and an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right lower leg and medial malleolus with a 
tender scar are further addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The claim of service connection for residuals of a closed 
head injury is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  The claim of service connection for a right shoulder 
disability is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a closed head injury is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
right shoulder disability is well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Residuals of a Closed Head Injury

Service medical records indicate that the veteran sustained a 
closed head injury in a June 1979 motor vehicle accident.  

Following the accident, a July 1979 vascular and brain scan 
was described as normal.  In July 1979 the diagnosis was a 
closed head injury, without evidence of concussion.  
Examination in August 1979 revealed, in pertinent part, 
multiple scars of the head.  

On follow-up in November 1979 the veteran was reporting pain, 
primarily in the lower back.  The possibility of 
spinocerebellar degeneration versus toxic or nutritional 
chronic polyneuropathy was entertained by neurology.  It was 
also noted that the veteran felt that all of his problems 
were related to the automobile accident.  The pertinent 
assessment was headaches of unknown etiology.  

In December 1979 the veteran was given a physical profile 
which included the diagnosis of headaches, without 
demonstrable neurologic etiology and without neurological 
deficit.  

On examination in October 1981 the veteran reported a history 
of, in pertinent part, headaches, dizziness, eye trouble, a 
head injury, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, and nervous 
trouble.  On examination, the neurological and psychiatric 
systems were described as normal.  

In January 1982 the veteran reported a history of headaches 
and low back pain since the accident.  The pertinent 
assessment was a subjective headache.  

In January 1982 the veteran complained of a history of 
headaches, dizziness, a head injury, frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and nervous trouble.  He denied periods of 
unconsciousness.  On examination, the veteran's neurological 
and psychiatric conditions were described as normal.  

In January 1982 the veteran underwent a mental status 
evaluation preliminary to Chapter 14 proceedings for 
misconduct.  A history of alcohol abuse was noted, although 
it was currently denied.  

On examination, affect was dull and the veteran was 
suspicious and agitated.  His behavior was anxious but 
normal.  No hallucinations were reported.  The veteran 
reported that he had uncontrollable flashbacks of a previous 
automobile accident.  Testing revealed evidence of paranoid 
ideation.  The assessment was a personality disorder with no 
evidence of psychosis at this time.  

In February 1982 the veteran submitted an application for 
service connection of a broken leg and a back injury.  No 
references to head problems were documented.  

On VA examination in April 1983 the veteran reported, in 
pertinent part, migraine headaches.  The examination 
conducted did not appear to objectively address the veteran's 
complaints of headaches.  

A statement of patient treatment from the Loma Linda VA 
Hospital (VAH) dated from February 1987 noted that the 
veteran had been receiving treatment for, in pertinent part, 
a seizure disorder since December 1984.  

In March 1987 an electroencephalogram (EEG) was described as 
normal while the veteran was both awake and drowsy.  

On VA examination in May 1987 the veteran reported a history 
of, in pertinent part, a seizure disorder.  On examination, 
he reported having multiple head injuries in the service and 
having suffered from migraine headaches ever since.  He also 
reported a two year history of seizures.  

On neurological evaluation cranial nerves were intact, but 
response time to commands was slow.  The pertinent impression 
was encephalomalacia and a seizure disorder secondary to a 
closed head injury.  

In November 1987 the veteran was admitted to the Loma Linda 
VAH for low back pain.  His history of a closed head injury 
and seizures was noted; however, no neurological symptoms 
were described in the examination report.  The pertinent 
diagnosis was a status post head injury with seizure 
disorder.  

In November 1989 the veteran was seen at a VA Medical Center 
(VAMC) with a history of multiple medical problems, including 
a seizure disorder and headaches described as secondary to 
cerebral trauma.  He was currently reporting chronic pain and 
appeared depressed.  

The provisional diagnosis was an adjustment disorder with 
depressed mood.  It was also noted that major depression with 
psychotic features and an organic affective disorder 
secondary to a cerebral trauma should be ruled out.  

In November 1992 a VA psychiatric examination was conducted 
pursuant to a claim for post-traumatic stress disorder 
(PTSD).  The veteran reported sleep problems, nightmares, and 
flashbacks associated with the accident.  

The examiner found it important that the veteran began 
experiencing behavioral problems shortly after his accident, 
including incidents of misconduct.  He noted that such 
problems were not documented prior to the accident.  Based on 
testing and evaluation, the examiner found that the record 
showed that he had been involved in a motor vehicle accident 
and that he had continued to experience medical and 
psychiatric problems since the accident.  The diagnosis was 
PTSD and depression with the potential for psychotic 
features.  The examiner indicated that the overlap of 
symptoms from other psychiatric disorders confused matters.  

In October 1992 another VA examination was conducted.  The 
veteran's chief complaints were flashbacks, crying spells, 
nervousness, sleeping problems, memory problems, and severe 
headaches.  The diagnostic impression was an organic mood 
syndrome, depressed type with psychotic features, possible 
dependent traits, and a history of a cerebral trauma and 
seizure disorder.  

In September 1994 the veteran was admitted to Nellis Federal 
Hospital with increased psychotic symptoms.  A history of a 
traumatic brain injury with post-traumatic seizures was 
noted.  Also documented were complaints of frequent headaches 
and blackouts.  Auditory hallucinations were documented 
during admission.  The discharge diagnosis was schizophrenia, 
acute undifferentiated type.  

The veteran was hospitalized at the Brentwood VAMC from 
October 1994 to November 1994.  It was indicated in progress 
notes that he had been transferred from the Las Vegas VAMC 
through Charter Behavioral Health System with diagnoses of, 
in pertinent part, depression with auditory hallucinations, 
status post closed head trauma, and seizures possibly 
secondary to the closed head trauma.  

During the evaluation the VA examiner noted that the salient 
point was found to be the head trauma which seemed to have 
induced hallucinosis and possibly a mild mood disorder and 
mild dementia as well.  A history of seizures was reported by 
the veteran.  

On examination the veteran appeared mildly dysthymic with 
auditory hallucinations of a derogatory nature.  It was noted 
that there was "absolutely no seizure activity" noted 
during his admission.  The pertinent discharge diagnoses were 
head trauma induced hallucinosis, and partial seizure 
epilepsy secondary to head trauma.  It was also recommended 
that PTSD be ruled out.  

In November 1994 the veteran was admitted to Nellis Federal 
Hospital with complaints of feeling suicidal and auditory 
hallucinations.  Examination revealed paranoid tendencies, 
depressed mood, ideas of reference, and a flat affect.  A 
drug screen and urinalysis were negative.  The pertinent 
discharge diagnoses were schizoaffective disorder and seizure 
disorder.  

On follow-up at the Las Vegas VAMC in January 1995 the 
veteran reported that he was not taking his medications and 
that he was experiencing nightmares and decreased sleep.  In 
March 1995 he was seen for increased depression, crying 
spells, and hearing voices.  The assessment was paranoid 
schizophrenic exacerbation, PTSD, and depression.  

During the September 1995 hearing, the veteran testified, in 
pertinent part that he was still having nightmares about the 
accident.  Transcript, p. 6.  He testified to hearing voices 
that dealt with the accident.  Tr., p. 7.  He stated that he 
was continuing to have seizures but not as much as in the 
past.  Tr., pp. 7-8.  He denied having seizures prior to the 
accident.  Tr., p. 8.  He stated that the seizures began 
around 1984 and that his headaches had been present since the 
accident.  Tr., p. 15.  

In July 1997 the RO received medical records from the Las 
Vegas VAMC, including Nellis Federal Hospital.  These records 
are dated from May 1995 to March 1997.  

In May 1995 the veteran was admitted for increased auditory 
hallucinations and depression.  Symptoms found on exam 
included auditory hallucinations, depressed mood, and a flat 
affect.  The diagnosis was schizo-affective disorder, 
depressed, PTSD, and a seizure disorder.  

In July 1996 the veteran was admitted to Nellis Federal 
Hospital for increased auditory hallucinations, sleep 
disturbance, and agitation.  A past history of multiple drug 
use was noted, including crack cocaine and alcohol.  His 
condition improved during hospitalization, and the pertinent 
discharge diagnoses were schizo-affective disorder and 
multiple substance abuse (cocaine, alcohol, and other drugs).  
In a previous June 1996 progress note, the veteran reported 
that he had been using crack cocaine for about one year.  The 
assessment was alcohol and cocaine abuse since June 1995.  

Subsequent VA progress notes through June 1997 document 
continued treatment of the veteran's physical and psychiatric 
problems.  The primary diagnoses documented during this 
period were schizophrenia, polysubstance abuse, complex 
partial seizures, and PTSD.  No complaints or references to 
headaches were documented during this period.  

In August 1997 the veteran underwent a neurological 
examination conducted by Dr. A.R.M.  He reported sustaining 
injury in a motor vehicle accident in 1979 and subsequently 
developing multiple problems, including epilepsy, paranoid 
schizophrenia, and a manic depressive disorder.  He reported 
that he had two or three seizures per month.  He also 
reported auditory hallucinations.  

Examination revealed no cranial nerve abnormality.  No 
automatic nervous system abnormality was found.  The 
diagnoses were a seizure disorder and a history of schizo-
affective disorder.  

In January 1998 x-rays of the skull revealed no evidence of a 
traumatic injury.  No definite conclusions with respect to 
the objective findings were made.  

On VA examination in January 1998 the veteran reported the 
motor vehicle accident again and stated that he subsequently 
developed headaches and intermittent episodes of loss of 
consciousness.  He reported that he began having blackout 
episodes since the time of the accident.  He reported having 
three or four seizures per month.  Cranial nerves and 
cerebellar examinations were indicated as being normal.  The 
diagnosis was a history of seizure episodes.  It was further 
noted that there was no documentation of these events.  
Inpatient admission for verification was recommended.  

In April 1998 Dr. A.R.M. submitted an addendum in which he 
stated that the veteran's history of seizures had not been 
documented to be "real" epileptic seizures.  A period of 
observation was recommended.  

VA progress notes from April through June 1998 show continued 
treatment of the veteran's seizures and psychiatric problems.  
In April 1998 he reported an increase in his hallucinations.  
By June 1998 he reported that his hallucinations had lessened 
but that his depression, appetite, and sleep were "lousy."  
It was concluded that his psychosis was "most 
parsimoniously" attributed to his seizure disorder, which 
"itself is most likely the result of head injuries he had in 
the Army."  

VA progress notes from July 1998 through September 1998 
document continued treatment of the veteran's reported 
seizures and psychosis.  In September 1998 the veteran denied 
that he was currently drinking.  He also refused to undergo 
substance abuse treatment.  The assessment was active 
psychosis secondary to a seizure disorder, and a past history 
of polysubstance abuse.  

In January 1999 the veteran was seen at the Las Vegas VAMC 
following a fall.  He stated that he was not drunk; however, 
a strong odor of alcohol was noted on his breath.  

In February 1999 Dr. A.R.M. reported that the veteran had 
undergone an all-night comprehensive sleep study.  The study 
was found to reveal multiple episodes of leg movements with 
arousal throughout the night.  The diagnosis was severe limb 
movement disorder.  It was further noted that no seizure 
activity was documented.  

Dr. A.R.M. reported that he had reviewed the claims folder 
and concluded that the seizure disorder had not been 
documented.  He also noted that the veteran's complaints of 
headaches had not been fully documented in the record either.  
He went on to conclude that the headaches would more likely 
be related to the in-service head trauma if they were found 
to be organic in nature.  

However, Dr. A.R.M. restated that a seizure diagnosis had not 
been confirmed.  Dr. A.R.M. further concluded that excessive 
leg movement was not, to a reasonable degree of medical 
certainty, related to the closed-head injury.  

In March 1999 the Las Vegas VAMC assessment was organic 
affective syndrome with hypnagogic hallucinations, secondary 
to a seizure disorder.  It was noted that he was continuing 
to drink moderate amounts of alcohol.  It was indicated that 
he had been clean of cocaine for three years.  

Right Shoulder

Service medical records reveal that the veteran was involved 
in a motor vehicle accident in June 1979 in which he 
sustained a closed head injury without evidence of a 
concussion.  There is no in-service medical documentation of 
a right shoulder injury.  

In November 1981 the veteran indicated that he had a history 
of a dislocated right shoulder.  However, examination of the 
upper extremities was described as normal.  There are no 
subsequent references to a right shoulder injury in the 
service medical records.  

In February 1982 the veteran submitted a claim for 
compensation or pension.  No mention of an in-service right 
shoulder injury was documented.  

During a VA examination in April 1983 no complaints regarding 
the right shoulder were documented.  



On VA examination in May 1987 range of motion in the right 
shoulder was found to be limited.  The pertinent impression 
was decreased range of motion, especially with elevation of 
both arms above the horizontal.  This was thought to probably 
be secondary to the veteran's in-service closed head injury.  

During a VA admission in November 1987 the veteran reported 
that he had separated his left shoulder in the in-service 
motor vehicle accident.  No reference to the right shoulder 
was documented.  

In August 1988 the RO denied service connection for a right 
shoulder disorder.  The veteran appealed this decision, 
contending that he had injured his right shoulder during the 
in-service motor vehicle accident.  

During the October 1993 VA joints examination, the veteran 
reported multiple physical complaints stemming from his motor 
vehicle accident; however, no complaints regarding the right 
shoulder were documented.  The right shoulder was not 
examined.  

In October 1994 the veteran was admitted to a VA Hospital 
with multiple diagnoses.  He was discharged in November 1994.  
However, this hospitalization did not include a diagnosis of 
a right shoulder impairment.  Nor do progress notes from this 
hospitalization document any reference to a right shoulder 
impairment.  

Progress notes from the Las Vegas VA Medical Center (VAMC) 
dated from September 1994 to April 1995 document only one 
possible reference to the right upper extremity.  An April 
1995 progress note documented complaints of pain in his arms.  
The pertinent assessment appeared to be pain in both upper 
arms.  

During a local hearing in September 1995, the veteran 
testified that he had dislocated his shoulder during his 
motor vehicle accident.  Transcript, p. 10.  He indicated 
that he injured his right shoulder and that it was put in a 
sling.  Id.  

VA progress notes from January 1995 through March 1997 
document various complaints of pain; however, no specific 
musculoskeletal complaints relating to the right shoulder 
were documented, and no diagnosis of a right shoulder 
impairment was documented.  

In August 1997 the veteran underwent a VA bones examination.  
He reported suffering a dislocated shoulder in his in-service 
motor vehicle accident and that it was treated nonsurgically.  
He currently reported pain in his shoulder.  Examination 
revealed no evidence of atrophy, deformity, or scarring of 
the right shoulder.  Range of motion in the right shoulder 
was found to be not substantially different from the 
uninjured left shoulder.  The shoulder was also stable and 
nontender.  The pertinent diagnosis was a history of a 
dislocated right shoulder, with reduced range of motion.  

In January 1998 x-rays of the right shoulder revealed subtle 
cortical thickening and deformity of the clavicle suggesting 
a healed clavicle fracture.  There was no evidence of acute 
traumatic injury.  

In a January 1998 addendum the August 1997 VA examiner 
indicated that all of the extremity problems were entirely 
and directly attributable to the veteran's head injury.  He 
stated that this conclusion was based on the history that he 
had.  

VA progress notes from March 1997 to March 1999 document no 
references to or diagnosis of a right shoulder impairment.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for epilepsies, organic diseases of the nervous system, and 
psychoses if shown disabling to a compensable degree during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Residuals of a Closed Head Injury

Initially, the Board finds that the veteran's claim for 
service connection for residuals of a closed head injury is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  There is 
in-service documentation of a closed head injury as well as 
documentation of complaints of headaches.  The veteran has 
been diagnosed with a seizure disorder and has been diagnosed 
with multiple psychiatric impairments which have been linked, 
in one way or another, as a residual of the closed head 
injury.  In addition, there are post-service references to 
headaches and a physician has indicated a possible link 
between such headaches and the closed head injury.  See 
Hensley, supra.  

While the RO previously denied service connection for PTSD, 
the record documents multiple psychiatric diagnoses which 
have been attributed to the veteran's closed head trauma.  
The veteran has contended that his psychiatric symptoms 
resulted from his closed head injury.  

Therefore, the Board concludes that it would be accurate and 
appropriate in this instance to include the veteran's 
psychiatric symptoms as part of the basic issue on appeal: 
service connection for residuals of a closed head injury, as 
there is competent medical evidence indicating that at least 
some of his psychiatric symptoms resulted from his closed 
head injury.  

The veteran's contentions regarding his psychiatric symptoms 
do not, in this case, amount to a separate theory of 
entitlement.  Rather, they are arguments that are part and 
parcel of the same claim, namely, entitlement to service 
connection for residuals of a closed head injury.  See 
Ashford v. Brown, 10 Vet. App. 120, 123.  

In light of all of the above, the Board concludes that the 
claim of service connection for residuals of a closed head 
injury is well-grounded because there is in-service 
documentation of a head injury, post-service diagnoses of 
seizures and psychiatric disorders, and because there is 
medical evidence indicating a nexus between these impairments 
and the veteran's closed head injury.  38 C.F.R. § 5107(a) 
(West 1991); Hensley, supra.  

Right Shoulder

The Board finds that the veteran's claim for service 
connection for a right shoulder disability is also well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
has presented lay testimony of an in-service right shoulder 
injury.  A diagnosis of a history of a right shoulder 
dislocation as been made, x-rays revealed subtle cortical 
thickening and deformity of the clavicle suggesting a healed 
clavicle fracture, and VA examiners have attributed his right 
shoulder symptoms to his closed head injury.  Therefore, the 
claim is well-grounded.  See Hensley, supra.  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a closed head injury is well-grounded.  

The veteran's claim of entitlement to service connection for 
a right shoulder disability is well-grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established well-grounded claims of 
service connection for residuals of a closed head injury and 
a right shoulder disability, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board also notes that a well-grounded claim for 
entitlement to an increased evaluation for residuals of a 
fractured right lower leg and medial malleolus is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
residuals of his fractured right leg and medial malleolus 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

Residuals of a Closed Head Injury

With respect to the claim of service connection for a closed 
head injury a statement of patient treatment from the Loma 
Linda VA Hospital (VAH) dated from February 1987 noted that 
the veteran had been receiving treatment for, in pertinent 
part, a seizure disorder since December 1984.  

Treatment records from Loma Linda VAH from December 1984 to 
February 1987 do not appear to be on file.  Items generated 
by VA are held to be in "constructive possession" and must be 
obtained and reviewed to determine their possible effect on 
the outcome of a claim.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In August 1999 the Under Secretary for Benefits issued VBA 
Letter 20-99-60 in which it was stated, in pertinent part, 
that VA medical center records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody.  See also Sims v. West, 11 Vet. App. 237 (1998).  

The Board also notes that there continues to be a great deal 
of confusion and uncertainty as to what residuals, if any, 
have resulted from the closed head injury.  

The primary impairments of record that have been indicated as 
residuals of the head injury in one form or another are 
headaches, a seizure disorder, and some psychiatric symptoms.  

With respect to the headaches, the veteran has reported 
continuous headaches since the 1979 motor vehicle accident.  
He was diagnosed with headaches in service.  He has continued 
to report headaches in post-service medical records.  On the 
other hand, these complaints have been documented 
inconsistently.  Actual progress notes from the Las Vegas 
VAMC covering periods of several years in the 1990s document 
essentially no complaints or references to headaches.  More 
significantly, there does not appear to be an actual post-
service diagnosis of headaches, although they are often 
referred to in the record by physicians.  

This was specifically referred to by Dr. A.R.M. in the 
February 1999 addendum.  However, he did conclude that the 
presence of organic headaches would most likely have resulted 
from the closed head injury.  

In light of the in-service documentation and diagnosis of 
headaches, the long history of reported headaches (albeit 
intermittent or inconsistent), and Dr. A.R.M.'s conclusion 
indicating that the presence of organic headaches would most 
likely be due to the closed head injury, the Board is of the 
opinion that a VA examination is needed to carefully assess 
and determine the nature of the veteran's headaches.  

With respect to the seizures, the Board notes that there are 
numerous diagnoses of a seizure disorder.  The veteran has 
been receiving treatment for seizures for many years.  There 
are numerous medical opinions linking this disorder to his 
closed head injury.  Yet, inspection of the file reveals no 
objective verification of the reported seizures.  These 
assessments appear to be based in large part on the veteran's 
own history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

An EEG and a January 1999 sleep study revealed no evidence of 
seizures.  Based on the sleep study, Dr. A.R.M. concluded 
that a seizure disorder had not been confirmed.  

This lack of objective verification of a seizure disorder 
casts some doubt on the opinions linking a seizure disorder 
to the closed head injury.  As result,  the opinions linking 
the veteran's variously diagnosed psychiatric impairments to 
the seizure disorder are also placed in doubt.  

The Board also notes that the veteran has been diagnosed with 
a wide variety of psychiatric impairments including 
schizophrenia, schizo-affective disorder, depression, PTSD, 
psychosis with organic brain syndrome, hallucinosis, organic 
mood and syndrome, and organic affective syndrome with 
hallucinations.  On remand, the VA examination should 
attempt, based on a review of the record and a comprehensive 
evaluation of the veteran's neuropsychiatric condition, to 
more clearly determine the nature of his psychiatric 
disability or disabilities and the relationship, if any, 
between such impairment(s) and his closed head injury.  

Finally, the Board notes that the veteran has a history of 
polysubstance abuse, with documentation of alcohol use as 
recently as March 1999.  There is also a history of crack and 
other substance abuse.  The role of the use of these 
substances and his current disabilities should be discussed 
during the VA examination.  

Due to the complexity of the veteran's various disorders, the 
conflict between the diagnoses of seizures and the lack of 
objective verification, and the nature of the veteran's 
psychiatric impairment(s), the Board is of the opinion that 
another VA examination should be scheduled in order to 
clarify some of these questions in order to determine the 
nature of the residuals of the veteran's closed head injury.  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Right Shoulder

While there are medical opinions linking the veteran's right 
shoulder limitation of motion to his closed head injury, 
there is very little documentation in the record of an actual 
medical diagnosis of a disability.  



The closest thing to a current diagnosis is the January 1998 
x-ray report which found subtle cortical thickening and 
deformity of the clavicle "suggesting" a healed clavicle 
fracture.  

The diagnosis of a history of a right dislocated shoulder 
appears to be based on the veteran's history.  LeShore, 
supra.  In this regard, there is no objective documentation 
in the service medical records of a right shoulder 
dislocation.  While the veteran reported it once in service, 
he did not mention it in subsequent examinations.  He has 
also referred to dislocating his left shoulder rather than 
his right shoulder.  

Thus, the evidence, while sufficient to well-ground this 
claim (an indication of a current disability and a medical 
nexus between his shoulder symptoms and service), requires 
clarification in order to determine the exact nature of his 
current right shoulder disability, if any.  There is no clear 
diagnosis of a right shoulder disability.  The VA medical 
opinions providing a nexus only did so between the symptoms 
(limitation of motion) of the right shoulder and service; 
they did not actually link a right shoulder disability to 
service.  

Therefore, the Board is of the opinion that a VA examination 
should be performed in order to specifically determine the 
nature of his current right shoulder disability, if any.  
Colvin, supra.  


Residuals of a Fractured Right Lower Leg and Medial Malleolus

The most recent VA examination pertaining to the right lower 
extremity was conducted approximately three years before, in 
August 1997.  In addition to being relatively stale, the 
August 1997 VA examination did not address whether any 
additional functional loss was present, such as pain on 
motion.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. § 4.40 and 4.45 (1999) must be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or to flare-ups.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Such consideration is not documented in the August 1997 VA 
examination report.  Therefore, a remand for a more thorough 
and contemporaneous examination is required.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain VA 
records from the Loma Linda VAH dated 
from December 1984 to February 1987.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  Following the above, a VA, or fee 
basis if necessary, neuropsychological 
examination, should be conducted by a 
neuropsychologist to determine the level 
of impairment caused by the veteran's 
residuals from a closed head injury.  If 
a neuropsychological examination cannot 
be obtained, the RO should schedule VA 
neurological and psychiatric or 
psychological examinations instead.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  

It is essential that the examiner review 
the claims folder, including the service 
medical records, in its entirety, and the 
examiner should certify that such 
evidence was reviewed.  

Any further indicated special studies, 
including neurological and psychological 
studies, should be accomplished.

Based on the review of the record, the 
examiner(s) should determine the nature 
of the veteran's neurological and 
psychological condition or conditions.  
This should include a discussion of the 
veteran's headaches, seizures, and 
variously diagnosed psychological 
impairments.  

The examiner(s) should examine the 
veteran for headaches.  If a diagnosis of 
headaches is found to be warranted, it 
should be specifically determined whether 
such headaches are organic in nature.  
The examiner(s) should then determine 
what the likelihood is that the veteran's 
headaches are a residual of the in-
service closed head injury.  Any 
necessary tests or studies needed to make 
such conclusions should be conducted.  

With respect to seizures, the examiner(s) 
should comment on whether the veteran in 
fact has a seizure disorder.  In making 
this determination, the examiner(s) 
should specifically address the previous 
diagnoses of seizures in relation to the 
negative March 1987 EEG, the January 1999 
sleep study that was found to be negative 
for seizures, and any other evidence 
deemed relevant to the determination.  

If a seizure disorder is found, the 
examiner(s) should determine what the 
likelihood is that such a seizure 
disorder is a residual of the in-service 
closed head injury.  Any further tests or 
studies deemed necessary to aid in making 
such a conclusion should be conducted.  

The examiner(s) should determine the 
nature of the veteran's psychological 
condition.  For each psychological 
impairment diagnosed, the examiner(s) 
must identify the signs and symptoms 
supporting each diagnosis, utilizing the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  

If more than one psychological disorder 
is found, the examiner(s) should specify 
which symptoms are associated with each 
disorder(s), and the relationship, if 
any, between such disorders.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

The examiner(s) should then determine 
what the likelihood is that the veteran's 
current neurological and/or psychological 
symptomatology is a residual of the in-
service closed head injury.  

In the discussion of the headaches, 
seizures, psychological impairment(s), 
and any other pertinent findings, the 
examiner(s) should discuss the 
relationship between such symptoms and 
impairments and the veteran's history of 
polysubstance abuse.  

Any opinions expressed must be 
accompanied by a complete rationale.  

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his right shoulder 
disability and his residuals of a 
fractured lower right leg and medial 
malleolus.  

The claims file, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report should be 
annotated in this regard.  


Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right shoulder and right lower 
leg disabilities should be accompanied by 
a complete rationale.  

With respect to the right shoulder, the 
examiner should determine the nature, if 
any, of the current right shoulder 
disability.  The examiner should then 
determine the likelihood that the right 
shoulder disability, if found, is related 
to service, including as secondary to a 
closed head injury.  

In making this conclusion, the examiner 
is requested to specifically assess the 
May 1987, August 1997, and January 1998 
VA medical opinions, as well as any other 
pertinent evidence found during the 
review of the claims folder.  

With respect to the right lower leg 
disability, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion in degrees, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:



(a)  Does the service-connected residuals 
of a fractured right lower leg and medial 
malleolus cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right ankle and right lower leg, and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination of 
the right lower leg.  If unable to make 
this determination, the examiner should 
so state.  

(c)  The examiner should assess any 
scarring on the right lower leg, and 
determine its relationship to the 
service-connected right lower leg 
disability.  The examiner should also 
determine whether such scarring is tender 
and painful, poorly nourished with 
repeated ulceration, or otherwise 
causative of limitation of function.

(d)  The examiner should determine 
whether the service connected right lower 
leg disability involves only the joint 
structure, or the muscles and nerves as 
well.  


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for residuals of a closed head 
injury and a right shoulder disability.  
The RO should also readjudicate the claim 
of entitlement to an increased evaluation 
for residuals of a fractured right lower 
leg and medial malleolus.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, and 4.59 (1999), as 
warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby advised that failure to report for any 
scheduled VA examinations may result in a denial of his 
claims.  38 C.F.R. § 3.655 (1999).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


- 29 -


